DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is sent in response to Applicant’s Communication received on 06/09/2022 for application number 17/836,833. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 46-65 are presented for examination. Claims 1-45 have been preliminarily canceled. Claims 46-65 have been preliminarily added.

Priority
This application has claimed the benefit as a CON of Application Number 17/150,873 filed on 01/15/2021, which claims benefit as a CON of Application Number 16/890,633 filed on 06/02/2020, which claims benefit as a CON of Application Number 16/383,133 filed on 04/12/2019, which claims benefit as a CON of Application Number 12/950,857 filed on 11/19/2010. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2022 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 56 is objected to because of the following informalities: Claim 56, recites in part, “interface of a first device, herein the first gesture…” when it should read “interface of a first device, wherein the first gesture…” [emphasis added].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46 and 56 recite the limitation “in response to determining that the first direction of the first gesture is directed at a target device” in lines 4 and 8, respectively. There is no introduction to “a first direction of the first gesture” recited in the claims.
Claims 46 and 56 recite the limitation “detecting a second gesture via a second user interface of the second device” in lines 7 and 5, respectively. There is no introduction to “the second device” recited in the claims.
Claims 46 and 56 recite the limitations “in response to determining that the second direction of the second gesture” in lines 9 and 11, respectively. There is no introduction to “the second direction of the second gesture”. There is insufficient antecedent basis for these limitations in the claims.

Allowable Subject Matter
The following is an examiner’s statement of the subject matter in claims 46-65 are allowable subject matter over the art of record. The prior art, specifically Stallings et al. (US 2010/0156812 A1) and Migos et al. (US 2010/0149096 A1), do not expressly teach or render obvious the invention as recited in independent claims 46 and 56.
The prior art of record teaches a method comprising: 
detecting a first gesture via a first user interface of a first device [Stallings: Figs. 6A, 8, (642, 830), Paras. 52, 63, detecting gesture (i.e. flick input) on touch screen; Migos: Fig. 9, (710), Para. 58, received gesture on first device], wherein the first gesture identifies a first media content [Stallings: Fig. 6A, (610), Para. 51, display contact card (i.e. media) on first device; Migos: Fig. 8, (Tile 10), Para. 55, displaying tile 10 (i.e. media file) on first device]; 
in response to determining that the first direction of the first gesture is directed at a target device [Stallings: Fig. 8, (850-860), Paras. 64-66, direction of send gesture (i.e. flick) is identified and determine peer device in the determined direction of the send gesture]: causing the target device to generate the first media content for display in a first section of a display screen of the target device [Stallings: Figs. 8, 11, (880, 1130-1150), Paras. 69, 72-74, sending the media to the determined peer device, where the second device executes (i.e. views/stores) the received media; Migos: Fig. 9, (718, 736), Paras. 59, 61, the selected second device performs the determine function with the media file]; 
detecting a second gesture via a second user interface of the second device [Stallings: Figs. 6A, 8, (642, 830), Paras. 52, 63, detecting gesture (i.e. flick input) on touch screen; Migos: Fig. 9, (710), Para. 58, received gesture on first device], wherein the second gesture identifies a second media content [Stallings: Fig. 6A, (610), Para. 51, display contact card (i.e. media) on first device; Migos: Fig. 8, (Tile 10), Para. 55, displaying tile 10 (i.e. media file) on first device]; and 
in response to determining that the second direction of the second gesture is directed at the target device [Stallings: Fig. 8, (850-860), Paras. 64-66, direction of send gesture (i.e. flick) is identified and determine peer device in the determined direction of the send gesture]. 
 
However, the prior art of record does not teach causing the target device to generate the second media content for display in a second section of the display screen of the target device. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of causing the target device to generate the second media content for display in a second section of the display screen of the target device, in combination with the other elements recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179